United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4038
                                   ___________

United States of America,                *
                                         *
            Plaintiff-Appellee,          *
                                         *
      v.                                 *    Appeal from the United States
                                         *    District Court for the Western
Micah E. Tyson,                          *    District of Missouri.
                                         *
            Defendant-Appellant.         *       [UNPUBLISHED]

                                   ___________

                             Submitted: July 22, 2004
                                Filed: August 12, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      This matter comes before the court for review on the ground that the district
court, in revoking Defendant’s probation, imposed a sentence above that
recommended by the Guidelines. See United States Sentencing Commission,
Guidelines Manual, § 7B1.4(a) (Nov. 2002). Defendant’s counsel has sought
permission to withdraw and filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), alleging the ground upon which the Defendant appeals.
       The district court articulated the reasons for imposing a sentence above the
recommended Guidelines range, and we find no abuse of discretion in this regard.
See United States v. Brown, 203 F.3d 557, 558-59 (8th Cir. 2000). This court has
also reviewed the record of the district court in accordance with Penson v. Ohio, 488
U.S. 75 (1988), and finds no nonfrivolous issues. The district court is affirmed. See
8th Cir. R. 47B.

       We also grant defense counsel’s motion to withdraw. Counsel is reminded of
the obligations under Part V of this Court’s Amended Criminal Justice Act Plan.
Specifically, counsel is to advise the defendant of the right to file a petition for writ
of certiorari in the Supreme Court of the United States, and to inform the defendant
as to the merits and likelihood of success in the filing of such a petition. If counsel
determines there are meritorious issues, defense counsel shall assist the defendant in
filing a petition for writ of certiorari. If counsel determines there are no meritorious
issues warranting the filing of a petition for writ of certiorari, counsel shall advise the
defendant of the procedures for filing a petition pro se, and the time limits for the
filing of such a petition. Counsel shall file a certification with the clerk within 30
days certifying that he has complied with his obligations under Part V.
                         ______________________________




                                           -2-